In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 15-1474V
                                        Filed: April 18, 2017
                                        (Not to be Published)

*************************
                                  *
JANET CAKIR, as parent and        *                                    Decision on Interim Attorneys’
guardian of C.A.C., a minor,      *                                    Fees and Costs
                                  *
                      Petitioner, *
                                  *
              v.                  *
                                  *
SECRETARY OF HEALTH AND           *
HUMAN SERVICES                    *
                                  *
                      Respondent. *
                                  *
*************************




           DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS
HASTINGS, Special Master.


        On December 7, 2015, Petitioner filed a Petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program (“the Program”),1 alleging that C.A.C. was
injured by a vaccine or vaccines listed on the Vaccine Injury Table. See § 14. On March 23,
2017, Petitioner filed an application for interim attorneys’ fees and costs in this matter.
Petitioner requests a total award of $28.794.66, representing $20,229.50 for attorneys’ fees, and
$8,565.16 for attorneys’ costs.

        On April 5, 2017, Respondent filed a Response to Petitioner’s application for Attorneys’
Fees and Costs. (ECF No. 30.) However, Respondent provided no specific comments
concerning the amounts requested, and simply “recommends that the special master exercise his
discretion [to] determine a reasonable award.” (Id., p. 3.)


1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.


                                                         1
        I find that an award of interim attorneys’ fees and costs is appropriate in this case.
Interim attorneys’ fees and costs are explicitly authorized by the binding precedent of the United
States Court of Appeals for the Federal Circuit. Avera v. HHS, 515 F.3d 1343; Shaw v. HHS,
609 F.3d 1372, 1374 (Fed. Cir. 2010) (“the Vaccine Act permits [an] award of interim fees and
costs”); Cloer v. HHS, 675 F.3d 1358, 1361-62 (Fed. Cir. 2012) (“Congress made clear that
denying interim attorneys’ fees under the Vaccine Act is contrary to an underlying purpose of the
Vaccine Act.”). See also Vaccine Rule 13(b).
        The request for interim attorneys’ fees and costs is hereby granted. I find that the
petition was brought in good faith and upon a reasonable basis, and the amounts requested are
reasonable and appropriate. Accordingly, I hereby award the following attorneys’ fees and costs
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1):
        •        a lump sum of $28,794.66, in the form of a check payable jointly to Petitioner
                 and Petitioner’s counsel, Andrew D. Downing, on account of services performed
                 by counsel’s law firm.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED.
                                                              /s/ George L. Hastings, Jr.
                                                                  George L. Hastings, Jr.
                                                                  Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. See
Vaccine Rule 11(a).


                                                         2